Title: James Maury to James Madison, 14 February 1832
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond 
                                
                                14 February 1832
                            
                        
                        It is indeed with real concern that we have so frequently heard of your being harrassed with rheumatism; I do
                            nevertheless hope for a more favorable report, which will be highly gratifying to my daughter and myself.
                        This has been a winter of stronger extremes than I have experienced the last forty five years: the
                            Thermometer having, on two occasions, been at and under Zero: and on two others, as high as 72; which last, I think, is
                            about the average of a Liverpool summer, Colds, Influenza and Scarlet fever unusually prevalent. Of the two first I have
                            participated, but so slightly as to have great reason for being thankful; & the more especially as: on this day, I
                            enter on my eighty seventh year, in perfect health.
                        Be so good as inform me if those I have left behind in Liverpool have forwarded you the Newspapers as
                            heretofore. I believe they send mine regularly; but, I think, I never receive them in due course of post. They come, almost
                            always, out of time after having been delayed on the way for perusal; and sometimes minus the
                            latest dated paper. Today I have some by a Ship [ ] to this River, and send you some of the latest by today’s post.
                        My daughter has continued in perfect health ever since embarking at Liverpool. She joins me in cordial
                            Salutations to you, Mrs Madison and Mr Tod. Your old & obliged friend
                        
                            
                                James Maury
                            
                        While at Montpellier I gave to Mr Todd a London Newspaper, containing a long Speech of Mr Buxton on the treatment of Slaves
                            in the sugar Colonies and their consequent decrease: if he still have that paper and will give it to me, I shall be
                            obliged; and, in that case, request you to favor me with your envelope
                            
                                J. M.
                            
                        
                    